Title: To Thomas Jefferson from George Hammond, [13 April 1792]
From: Hammond, George
To: Jefferson, Thomas


          
            Friday Morning [13 Apr. 1792]
          
          Mr. Hammond presents his most respectful Compliments to the Secretary of state, and has the honor of returning to him the draught of the letter to the President of the U.S., the contents of which certainly meet his full approbation, and are an accurate exposition of his personal sentiments.—Mr. Hammond begs leave to assure the Secretary of State that he is perfectly sensible of this mark of his confidence, for which he returns his most grateful acknowledgments.—Mr. H. being rather indisposed, was in bed, when Mr. Jefferson’s letter reached him which circumstance has prevented him from returning an earlier answer.
        